Case 7:21-cv-07625-PMH Document1 Filed 09/13/21 Page 1of11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VALERIE ANZOVINO, : No.
Plaintiff,
COMPLAINT
-against- :
Plaintiff Demands
WINGATE OF DUTCHESS, INC. : Trial by Jury
Defendant.
x

 

Plaintiff Valerie Anzovino (“Plaintiff”), by and through her attorneys Levine &
Blit, PLLC, complaining of defendant Wingate of Dutchess, Inc. (“Defendant”), hereby
alleges:

NATURE OF THE ACTION
1. This civil action is brought to remedy unpaid overtime wages in willful violation

of the Fair Labor Standards Act of 1938, as amended (“FLSA”); unpaid overtime

wages in violation of the New York Labor Law (“NYLL”); unpaid bonus

compensation in violation of the NYLL; and violations of the Wage Theft

Prevention Act (“WTPA”) sections 195(1) and 195(3) of the NYLL.

2. Plaintiff seeks declaratory and injunctive relief; an award of monetary damages
for the economic losses caused by Defendant’s unlawful conduct, including
unpaid overtime wages and bonuses; an award of liquidated damages under the
FLSA and Labor Law; statutory damages pursuant to the WTPA; prejudgment
interest; Plaintiff's reasonable attorney’s fees; costs of this action; and any such

other and further relief this Court deems just and equitable.
Case 7:21-cv-07625-PMH Document1 Filed 09/13/21 Page 2 of 11

JURISDICTION AND VENUE
3. Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1391 and 28 U.S.C. §
1367.
4, Venue is proper in this Court pursuant to 28 U.S.C. § 1391, as a substantial part of
the events giving rise to Plaintiff's claims occurred in the Southern District of New

York.

THE PARTIES

5. Plaintiff is a citizen of the State of New York.

6. Defendant is a domestic corporation duly organized and existing in the State of
the New York with its principal place of business located at 3 Summit Court,

Fishkill, New York 12524.

7. Defendant is a health care facility offering nursing home services in Fishkill, New

York.

8. At all times relevant to this Complaint, Defendant controlled the terms and
conditions of Plaintiff's employment, including, but not limited to her duties,

responsibilities, hours worked, and compensation.

9. At all times relevant to this action, Defendant was an “enterprise” and an
“enterprise engaged in interstate commerce” as defined by the FLSA, 29 U.S.C.

§§ 203(r) and (s), and, thus, an entity covered by the FLSA.
Case 7:21-cv-07625-PMH Document 1 Filed 09/13/21 Page 3 of 11

10. Defendant has (a) employees engaged in commerce or in the production of goods

11.

12.

13.

14.

15.

16.

for commerce, or has employees handling, selling, or otherwise working on goods
or materials that have been moved in or produced for commerce by any person;
and (b) an annual gross volume of sales in excess of five hundred thousand dollars

($500,000.00).

At all times relevant to this action, Plaintiff was an “employee” of Defendant

within the meaning of applicable federal and state statutes and regulations.

At all times relevant to this action, Defendant was an “employer” of Plaintiff

within the meaning of applicable federal and state statutes and regulations.
FACTUAL ALLEGATIONS

In or around 2010, Ms. Anzovino was hired by Defendant to work as a Regional

Admissions Coordinator.

At all times relevant to this action, Defendant willfully misclassified Plaintiff as

an employee exempt from overtime.

Plaintiffs job duties include assisting patients with filling out admissions
paperwork, admitting patients to the clinic, liaising with nurses, and reviewing the

insurance coverage of prospective patients.

All decisions about denying admission to prospective patients were made by

Plaintiffs supervisors.
Case 7:21-cv-07625-PMH Document 1 Filed 09/13/21 Page 4 of 11

17. At all times relevant to this action, Plaintiff did not have the authority to hire or

fire employees on behalf of Defendant.

18. At all times relevant to this action, Plaintiff did not regularly exercise discretion

or independent judgment with respect to matters of significance.

19. Plaintiff was not paid on a salary basis at all times relevant to this action.

20. From about 2010 through July 2021, Plaintiff regularly worked 7 days a week.

21, Monday through Friday, Plaintiff typically worked from 8 A.M. until 4:30 P.M.

each day.

22, On Saturdays and Sundays, Plaintiff was required to be on call for prospective

admissions and work related thereto from 8 A.M. until 4 P.M. each day.

23, From 2010 until about mid-April 2019, Defendant did not compensate Plaintiff
with any additional pay for her time worked in excess of forty hours in a work

week, including the weekend on call hours.

24. Beginning in about mid-April 2019, Defendant began compensating Plaintiff with

bonus compensation for being on call during the weekend; specifically, $75 per
Case 7:21-cv-07625-PMH Document1 Filed 09/13/21 Page 5of11

25.

26.

27.

28.

29,

day for working the weekend on call hours, plus $35 for every patient admitted on

a weekend day that Plaintiff worked.

For example, during the work week of June 20, 2021 through June 26, 2021,
Plaintiff worked from 8 A.M. until 4:30 P.M. on Monday through Friday, and was
on call from 8 A.M. until 4 P.M. on Saturday and Sunday for a total of 58.5 hours

worked.

Despite working in excess of forty hours during the work week of June 20, 2021

through June 26, 2021, Defendant did not pay any overtime wages to Plaintiff.

Between mid-April 2019 and July 2021, Defendant paid Plaintiff bonus

compensation for weekend on call work and weekend patient admissions.

However, in July 2021, Defendant abruptly stopped paying bonuses for Plaintiff's
weekend on call work and weekend patient admissions, including bonuses that

were due to Plaintiff for bonuses already earned.

As a result of Defendant’s unlawful pay practices and the willful misclassification
of Plaintiff as an exempt employee, Plaintiff was denied overtime wages and

bonuses otherwise earned and due.
Case 7:21-cv-07625-PMH Document 1 Filed 09/13/21 Page 6 of 11

30.

31.

32.

33.

34.

35.

36.

37,

Defendant did not provide Plaintiff with the proper notices and wage statements

required by Sections 195(1) and 195(3) of the NYLL.

Defendant did not maintain contemporaneous and accurate time records for the

time worked by Plaintiff.

Defendant is aware or should be aware that its pay practices are in violation of the
FLSA and NYLL, but continue to willfully engage in these unlawful pay

practices.

As a result, Plaintiff has suffered substantial economic losses, resulting from

Defendant’s failure to pay overtime wages.

FIRST CAUSE OF ACTION AGAINST DEFENDANT
(Unpaid Overtime Wages in Violation of the FLSA)

Plaintiff hereby repeats and realleges each allegation contained in paragraphs

numbered 1| through 33, as if fully set forth herein.

Defendant is the employer of Plaintiff within the meaning of the FLSA.

Plaintiff is a non-exempt employee of Defendant pursuant to the FLSA.

Plaintiff works in excess of forty (40) hours per week for Defendant on a weekly
basis, as described above, but is denied overtime wages for all hours worked

beyond 40 per week.
Case 7:21-cv-07625-PMH Document 1 Filed 09/13/21 Page 7 of 11

38.

39,

40.

41.

42.

43.

44.

45.

Defendant was aware or should have been aware that the practices described in
this Complaint are unlawful and it has not made a good faith effort to comply

with the FLSA with respect to the compensation of Plaintiff.

AS a proximate result of Defendant’s unlawful conduct, Plaintiff has suffered and
continues to suffer economic damages in the form of unpaid overtime wages in an
amount to be determined at trial and is entitled to recover the value of those
unpaid overtime wages plus an equivalent amount of liquidated damages pursuant
to the FLSA.

SECOND CAUSE OF ACTION AGAINST DEFENDANT
(Unpaid Overtime Wages in Violation of the NYLL)

Plaintiff hereby repeats and realleges each allegation contained in paragraphs

numbered 1 through 39, as if fully set forth herein.

Defendant is the employer of Plaintiff within the meaning of the NYLL.

Plaintiff is a non-exempt employee of Defendant pursuant to the NYLL.

Plaintiff works in excess of forty (40) hours per week for Defendant on a weekly

basis, as described above, but is denied overtime wages for hours worked over 40.

Defendant was aware or should have been aware that the practices described in
this Complaint are unlawful and it has not made a good faith effort to comply

with the NYLL with respect to the compensation of Plaintiff.

As a proximate result of Defendant’s unlawful conduct, Plaintiff has suffered and

continues to suffer economic damages in the form of unpaid overtime wages in an
Case 7:21-cv-07625-PMH Document1 Filed 09/13/21 Page 8 of 11

46.

47.

48.

49.

50.

51,

amount to be determined at trial and is entitled to recover the value of those
unpaid overtime wages plus an equivalent amount of liquidated damages pursuant
to the NYLL.

THIRD CAUSE OF ACTION AGAINST DEFENDANT
(Unpaid Bonuses in Violation of the NYLL)

Plaintiff hereby repeats and realleges each allegation contained in paragraphs

numbered 1 through 45, as if fully set forth herein.

Defendant is the employer of Plaintiff within the meaning of the NYLL.

Plaintiff is a non-exempt employee of Defendant pursuant to the NYLL.

Pursuant to the acts and practices alleged herein, Plaintiff was denied bonus

compensation due and earned.

Defendant was aware or should have been aware that the practices described in
this Complaint are unlawful and it has not made a good faith effort to comply

with the NYLL with respect to the compensation of Plaintiff.

As a proximate result of Defendant’s unlawful conduct, Plaintiff has suffered and
continues to suffer economic damages in the form of unpaid bonuses in an
amount to be determined at trial and is entitled to recover the value of those
unpaid bonuses plus an equivalent amount of liquidated damages pursuant to the

NYLL.
Case 7:21-cv-07625-PMH Document1 Filed 09/13/21 Page 9 of 11

52,

53.

54.

55.

56.

57.

FOURTH CAUSE OF ACTION AGAINST DEFENDANT
(Violation of NYLL § 195(1))

Plaintiff hereby repeats and realleges each allegation contained in paragraphs

numbered | through 51, as if fully set forth herein.

Defendant failed to furnish to Plaintiff the information required NYLL § 195(1) at
the time of her changes in compensation, including her hourly overtime rate, or at

the time of the change in bonus structure, or any time thereafter.

Due to Defendant’s violations of the NYLL § 195(1), Plaintiff is entitled to
recover statutory damages not to exceed $5,000.00 plus attorney’s fees and the

costs of this action.

FIFTH CAUSE OF ACTION AGAINST DEFENDANTS
(Violation of NYLL § 195(3))

Plaintiff hereby repeats and realleges each allegation contained in paragraphs

numbered | through 54, as if fully set forth herein.

Defendant has failed to furnish Plaintiff with each payment of wages a statement
that complies with statutory requirements under NYLL § 195(3), including

identification of overtime rate and overtime hours worked.

Due to Defendant’s violation of NYLL § 195(3), Plaintiff is entitled to recover
statutory damages from Defendant not to exceed $5,000.00 plus attorney’s fees

and costs of this action.
Case 7:21-cv-07625-PMH Document1 Filed 09/13/21 Page 10 of 11

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment

containing the following relief:

a)

b)

c)

d)

g)

h)

An order declaring Defendant has violated the provisions of the FLSA and
NYLL;

An order enjoining Defendant from engaging in the unlawful activities
alleged above;

An award of monetary damages for Plaintiff's economic losses including
unpaid overtime wages and unpaid bonuses;

An award of liquidated damages to Plaintiff under both the FLSA and the
NYLL in an amount equal to the total amount of unpaid overtime wages
and unpaid bonuses;

An award of statutory damages pursuant to the WTPA;

An award of prejudgment interest on the total amount of unpaid wages
owed to Plaintiff pursuant to the NYLL;

An award of Plaintiff's reasonable attorneys’ fees pursuant to the FLSA
and the NYLL;

An award of the Plaintiffs costs of this action; and

Any such other and further relief this Court deems just and equitable.

10
Case 7:21-cv-07625-PMH Document1 Filed 09/13/21 Page 11 of 11

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands

a trial by jury in this action.

Dated: September ip, 2021
New York, New York LEVINE & BLIT, PLLC

joe Clark

Attorneys for Plaintiff

350 Fifth Avenue, Suite 3601
New York, NY 10118

Tel. (212) 967-3000
jclark@levineblit.com

dit
